IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 71 EM 2020
                                                 :
                       Respondent                :
                                                 :
                                                 :
                 v.                              :
                                                 :
                                                 :
 CURTIS BRINSON,                                 :
                                                 :
                       Petitioner                :


                                        ORDER


PER CURIAM

      AND NOW, this 21st day of December, 2020, in consideration of the “Motion for

Appointment of Counsel,” this matter is REMANDED to the Court of Common Pleas of

Philadelphia County.

      Norris Gelman, Esquire, had been representing Petitioner, apparently on a pro

bono basis, with respect to Petitioner’s first PCRA petition. Attorney Gelman died during

the pendency of Petitioner’s appeal before the Superior Court.

      An indigent petitioner is entitled to appointment of counsel on his or her first PCRA

petition; such appointment continues through allocatur review. See Pa.R.Crim.P. 907(C),

(F)(2). On remand, the Court of Common Pleas of Philadelphia County is ORDERED to

adjudicate Petitioner’s request for appointment of counsel to represent him on allocatur

review. The Court of Common Pleas of Philadelphia County is ORDERED to enter its

order regarding this remand within 90 days and to notify this Court promptly of its

determination.